Name: Commission Directive 2007/56/EC of 17 September 2007 amending certain Annexes to Council Directives 86/362/EEC, 86/363/EEC and 90/642/EEC as regards maximum residue levels for azoxystrobin, chlorothalonil, deltamethrin, hexachlorobenzene, ioxynil, oxamyl and quinoxyfen (Text with EEA relevance )
 Type: Directive
 Subject Matter: animal product;  agricultural policy;  marketing;  plant product;  means of agricultural production
 Date Published: 2007-09-18

 18.9.2007 EN Official Journal of the European Union L 243/50 COMMISSION DIRECTIVE 2007/56/EC of 17 September 2007 amending certain Annexes to Council Directives 86/362/EEC, 86/363/EEC and 90/642/EEC as regards maximum residue levels for azoxystrobin, chlorothalonil, deltamethrin, hexachlorobenzene, ioxynil, oxamyl and quinoxyfen (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 86/362/EEC of 24 July 1986 on the fixing of maximum levels for pesticide residues in and on cereals (1), and in particular Article 10 thereof, Having regard to Council Directive 86/363/EEC of 24 July 1986 on the fixing of maximum levels for pesticide residues in and on foodstuffs of animal origin (2), and in particular Article 10 thereof, Having regard to Council Directive 90/642/EEC of 27 November 1990 on the fixing of maximum levels for pesticide residues in and on certain products of plant origin, including fruit and vegetables (3), and in particular Article 7 thereof, Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (4), and in particular Article 4(1)(f) thereof, Whereas: (1) In accordance with Directive 91/414/EEC, authorisations of plant protection products for use on specific crops are the responsibility of the Member States. Such authorisations have to be based on the evaluation of effects on human and animal health and influence on the environment. Elements to be taken into account in such evaluations include operator and bystander exposure and impact on the terrestrial, aquatic and aerial environments, as well as impact on humans and animals through consumption of residues on treated crops. (2) Maximum residue levels (MRLs) reflect the use of minimum quantities of pesticides to achieve effective protection of plants, applied in such a manner that the amount of residue is the smallest practicable and is toxicologically acceptable, in particular in terms of estimated dietary intake. (3) MRLs for pesticides covered by Directive 90/642/EEC are to be kept under review and may be modified to take account of new or changed uses. Information about new or changed uses has been communicated to the Commission which should lead to changes in the residue levels of azoxystrobin, chlorothalonil, ioxynil and quinoxyfen. (4) For hexachlorobenzene information has been communicated to the Commission that this pesticide, due to environmental contamination, can occur in pumpkin seed, a commodity that is consumed as a food in several Member States, at levels higher than the limit of analytical determination. The insertion of pumpkin seed in Annex I to Directive 90/642/EEC and setting of MRLs for pumpkin seed are therefore necessary to protect consumers from excess hexachlorobenzene residues. (5) For oxamyl temporary MRLs have been set in Directive 90/642/EEC by Commission Directive 2006/59/EC (5), pending submission of trial data. Trial data for oxamyl have been consequently submitted and evaluated. As a result, the temporary MRLs for oxamyl can be confirmed. (6) For deltamethrin also temporary MRLs have been set in Directives 86/362/EEC, 86/363/EEC and 90/642/EEC by Directive 2006/59/EC, pending review of the Annex III dossier under Directive 91/414/EEC and re-registration of deltamethrin formulations at Member State level. Upon further examination, it appeared that more time should be allowed to ensure proper consideration of the uses of deltamethrin authorised at Member State level. It is therefore appropriate to prolong the validity of the temporary MRLs for deltamethrin. (7) The lifetime exposure of consumers to those pesticides via food products that may contain residues of those pesticides has been assessed and evaluated in accordance with the procedures and practices used within the Community, taking account of guidelines published by the World Health Organisation (6). Based on those assessments and evaluations, the MRLs for those pesticides should be set so as to ensure that the acceptable daily intake is not exceeded. (8) In the case of chlorothalonil and ioxynil, for which an acute reference dose (ARfD) exists, the acute exposure of consumers via each of the food products that may contain residues of these pesticides has been assessed and evaluated in accordance with the procedures and practices currently used within the Community, taking account of guidelines published by the World Health Organisation. The opinions of the Scientific Committee on Plants (SCP), in particular advice and recommendations concerning the protection of consumers of food products treated with pesticides (7), have been taken into account. Based on the dietary intake assessment, the MRLs for those pesticides should be fixed so as to ensure that the ARfD will not be exceeded. In the case of the other substances, an assessment of the available information has shown that no ARfD is required and that therefore a short-term assessment is not needed. (9) Where authorised uses of plant protection products do not result in detectable levels of pesticide residues in or on the food product, or where there are no authorised uses, or where uses which have been authorised by Member States have not been supported by the necessary data, or where uses in third countries resulting in residues in or on food products which may enter into circulation in the Community market have not been supported with such necessary data, MRLs should be fixed at the lower limit of analytical determination. (10) The setting or modification at Community level of provisional MRLs does not prevent the Member States from establishing provisional MRLs for ioxynil and quinoxyfen in accordance with Article 4(1)(f) of Directive 91/414/EEC and Annex VI to that Directive. It is considered that a period of four years is sufficient to permit further uses of these substances. The provisional Community MRLs should then become definitive. (11) It is therefore necessary to modify the MRLs set out in Directives 86/362/EEC, 86/363/EEC and 90/642/EEC, to allow proper surveillance and control of the uses of the plant protection products concerned and to protect the consumer. Where MRLs have already been defined in the Annexes to those Directives, it is appropriate to amend them. Where MRLs have not yet been defined, it is appropriate to set them for the first time. (12) Directives 86/362/EEC, 86/363/EEC and 90/642/EEC should therefore be amended accordingly. (13) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 86/362/EEC is amended in accordance with Annex I to this Directive. Article 2 Directive 86/363/EEC is amended in accordance with Annex II to this Directive. Article 3 Directive 90/642/EEC is amended as follows: 1. in Annex I, in group 4 Oilseeds, the entry Pumpkin seed is added. 2. Annex II is amended in accordance with Annex III to this Directive. Article 4 Member States shall adopt and publish, by 18 December 2007 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. They shall apply those provisions from 19 December 2007. When Member States adopt those provisions they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. Article 5 This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. Article 6 This Directive is addressed to the Member States. Done at Brussels, 17 September 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 221, 7.8.1986, p. 37. Directive as last amended by Commission Directive 2007/27/EC (OJ L 128, 16.5.2007, p. 31). (2) OJ L 221, 7.8.1986, p. 43. Directive as last amended by Commission Directive 2007/28/EC (OJ L 135, 26.5.2007, p. 6). (3) OJ L 350, 14.12.1990, p. 71. Directive as last amended by Commission Directive 2007/39/EC (OJ L 165, 27.6.2007, p. 25). (4) OJ L 230, 19.8.1991, p. 1. Directive as last amended by Commission Directive 2007/52/EC (OJ L 214, 17.8.2007, p. 3). (5) OJ L 175, 29.6.2006, p. 61. (6) Guidelines for predicting dietary intake of pesticide residues (revised), prepared by the GEMS/Food Programme in collaboration with the Codex Committee on Pesticide Residues, published by the World Health Organisation 1997 (WHO/FSF/FOS/97.7). (7) Opinion regarding questions relating to amending the Annexes to Council Directives 86/362/EEC, 86/363/EEC and 90/642/EEC (Opinion expressed by the SCP on 14 July 1998); Opinion regarding variable pesticide residues in fruit and vegetables (Opinion expressed by the SCP on 14 July 1998) http://europa.eu.int/comm/food/fs/sc/scp/outcome_ppp_en.html ANNEX I In Part A of Annex II to Directive 86/362/EEC, the line for Deltamethrin is replaced by the following: Pesticide residues Maximum levels in mg/kg Deltamethrin (cis-deltamethrin) (1) 2 CEREALS (1) Temporary MRLs valid until 1 November 2008, pending review of the Annex III dossier under Directive 91/414/EEC and re-registration of deltamethrin formulations at Member State level. ANNEX II In Part A of Annex II to Directive 86/363/EEC, the line for Deltamethrin (cis-deltamethrin) is replaced by the following: Maximum levels in mg/kg Pesticide residues of fat contained in meat, preparations of meat, offal and animal fats listed in Annex I under headings Nos ex 0201, 0202, 0203, 0204, 0205, 0206, 0207, ex 0208, 0209, 0210, 1601 and 1602 (1) (4) for cow's milk and whole cream cow's milk listed in Annex I under heading No 0401; for other foodstuffs in headings Nos 0401, 0402, 0405 00 and 0406 in accordance with (2) (4) of shelled fresh eggs, for bird's eggs and egg yolks listed in Annex I under headings Nos 0407 and 0408 (3) (4) Deltamethrin (cis-deltametrin) (2) liver and kidney 0,03 (1), poultry and poultry products 0,1, others 0,5 0,05 0,05 (1) (1) indicates lower limit of analytical determination. (2) Temporary MRL valid until 1 November 2008, pending review of the Annex III dossier under 91/414/EEC and the re-registration of deltamethrin formulations at member state level. ANNEX III In part A of Annex II to Directive 90/642/EEC, the columns for azoxystrobin, chlorothalonil, deltamethrin, hexachlorobenzene, ioxynil, oxamyl and quinoxyfen are replaced by the following: Pesticide residue and maximum residue level (mg/kg) Groups and examples of individual products to which the MRLs apply Azoxystrobin Chlorothalonil Deltamethrin (cis-deltamethrin) (2) Hexachlorobenzene Ioxynil including its esters expressed as Ioxynil Oxamyl Quinoxyfen 1. Fruit, fresh, dried or uncooked, preserved by freezing, not containing added sugar; nuts 0,01 (1) 0,05 (1) (3) (i) CITRUS FRUIT 1 0,01 (1) 0,05 (1) 0,02 (1) (3) Grapefruit Lemons Limes Mandarins (including clementines and other hybrids) 0,02 (1) (3) Oranges Pomelos Others 0,01 (1) (3) (ii) TREE NUTS (shelled or unshelled) 0,1 (1) 0,01 (1) 0,05 (1) 0,01 (1) (3) 0,02 (1) (3) Almonds Brazil nuts Cashew nuts Chestnuts Coconuts Hazelnuts Macadamia Pecans Pine nuts Pistachios Walnuts Others (iii) POME FRUIT 0,05 (1) 1 0,01 (1) (3) Apples 0,2 0,05 (3) Pears Quinces Others 0,1 0,02 (1) (3) (iv) STONE FRUIT 0,05 (1) 0,01 (1) (3) Apricots 1 0,05 (3) Cherries 0,2 0,3 (3) Peaches (including nectarines and similar hybrids) 1 0,05 (3) Plums Others 0,01 (1) 0,1 0,02 (1) (3) (v) BERRIES AND SMALL FRUIT 0,01 (1) (3) (a) Table and wine grapes 2 0,2 1 (3) Table grapes 1 Wine grapes 3 (b) Strawberries (other than wild) 2 3 0,2 0,3 (3) (c) Cane fruit (other than wild) 0,01 (1) 0,02 (1) (3) Blackberries 3 0,5 Dewberries Loganberries Raspberries 3 Others 0,05 (1) 0,05 (1) (d) Other small fruit and berries (other than wild) 0,05 (1) 2 (3) Bilberries Cranberries 2 Currants (red, black and white) 10 0,5 Gooseberries 10 0,2 Others 0,01 (1) 0,05 (1) (e) Wild berries and wild fruit 0,05 (1) 0,01 (1) 0,05 (1) 0,02 (1) (3) (vi) MISCELLANEOUS 0,01 (1) (3) 0,02 (1) (3) Avocados Bananas 2 0,2 Dates Figs Kiwi 0,2 Kumquats Litchis Mangoes 0,2 Olives (table consumption) 1 Olives (oil extraction) 1 Papaya 0,2 20 Passion fruit Pineapples Pomegranate Others 0,05 (1) 0,01 (1) 0,05 (1) 2. Vegetables, fresh or uncooked, frozen or dry 0,01 (1) (i) ROOT AND TUBER VEGETABLES 0,05 (1) 0,01 (1) (3) 0,02 (1) (3) Beetroot Carrots 0,2 1 0,2 (3) Cassava Celeriac 0,3 1 Horseradish 0,2 Jerusalem artichokes Parsnips 0,2 0,2 (3) Parsley root 0,2 Radishes 0,2 Salsify 0,2 Sweet potatoes Swedes Turnips Yam Others 0,05 (1) 0,01 (1) 0,05 (1) (3) (ii) BULB VEGETABLES 0,01 (1) (3) 0,02 (1) (3) Garlic 0,5 0,1 0,2 (3) Onions 0,5 0,1 0,2 (3) Shallots 0,5 0,1 0,2 (3) Spring onions 2 5 0,1 3 (3) Others 0,05 (1) 0,01 (1) 0,05 (1) 0,05 (1) (3) (iii) FRUITING VEGETABLES 0,05 (1) (3) (a) Solanacea 2 2 0,02 (1) (3) Tomatoes 0,3 0,02 (3) Peppers 0,02 (3) Aubergines 0,3 0,02 (3) Okra 0,3 Others 0,2 0,01 (1) (3) (b) Cucurbits  edible peel 1 0,2 0,02 (1) (3) Cucumbers 1 0,02 (3) Gherkins 5 0,02 (3) Courgettes 0,03 (3) Others 0,01 (1) 0,01 (1) (3) (c) Cucurbits  inedible peel 0,5 1 0,2 0,01 (1) (3) 0,05 (3) Melons Squashes Watermelons Others (d) Sweet corn 0,05 (1) 0,01 (1) 0,05 (1) 0,01 (1) (3) 0,02 (1) (3) (iv) BRASSICA VEGETABLES 0,05 (1) (3) 0,01 (1) (3) 0,02 (1) (3) (a) Flowering brassica 0,5 3 0,1 Broccoli (including Calabrese) Cauliflower Others (b) Head brassica 0,3 0,1 Brussels sprouts 3 Head cabbage 3 Others 0,01 (1) (c) Leafy brassica 5 0,01 (1) 0,5 Chinese cabbage Kale Others (d) Kohlrabi 0,2 0,01 (1) 0,05 (1) (v) LEAF VEGETABLES AND FRESH HERBS 0,05 (1) (3) 0,01 (1) (3) 0,02 (1) (3) (a) Lettuce and similar 3 0,01 (1) 0,5 Cress Lamb's lettuce Lettuce Scarole (broad-leaf endive) Ruccola Leaves and stems of brassica, including turnip greens Others (b) Spinach and similar 0,05 (1) 0,01 (1) 0,5 Spinach Beet leaves (chard) Others (c) Water cress 0,05 (1) 0,01 (1) 0,05 (1) (d) Witloof 0,2 0,01 (1) 0,05 (1) (e) Herbs 3 5 0,5 Chervil Chives Parsley Celery leaves Others (vi) LEGUME VEGETABLES (fresh) 0,2 0,05 (1) (3) 0,01 (1) (3) 0,02 (1) (3) Beans (with pods) 1 5 Beans (without pods) 0,2 2 Peas (with pods) 0,5 2 Peas (without pods) 0,2 0,3 Others 0,05 (1) 0,01 (1) (vii) STEM VEGETABLES (fresh) 0,01 (1) (3) Asparagus Cardoons Celery 5 10 Fennel 5 Globe artichokes 1 0,1 0,3 (3) Leeks 2 10 0,2 3 (3) Rhubarb Others 0,05 (1) 0,01 (1) 0,05 (1) 0,05 (1) (3) 0,02 (1) (3) (viii) FUNGI 0,05 (1) 0,05 0,05 (1) (3) 0,01 (1) (3) 0,02 (1) (3) (a) Cultivated mushrooms 2 (b) Wild mushrooms 0,01 (1) 3. Pulses 0,1 0,01 (1) 1 0,01 (1) 0,05 (1) (3) 0,01 (1) (3) 0,02 (1) (3) Beans Lentils Peas Lupines Others 4. Oilseeds 0,1 (1) (3) 0,02 (1) (3) 0,05 (1) (3) Linseed Peanuts 0,05 Poppy seed Sesame seed Sunflower seed Rapeseed 0,5 0,1 Soya bean 0,5 Mustard seed 0,1 Cotton seed Hemp seed Pumpkin seed 0,05 Others 0,05 (1) 0,01 (1) 0,05 (1) 0,02 (1) 5. Potatoes 0,05 (1) 0,01 (1) 0,05 (1) 0,01 0,05 (1) (3) 0,01 (1) (3) 0,02 (1) Early potatoes Ware potatoes 6. Tea (dried leaves and stalks, fermented or otherwise, Camellia sinensis) 0,1 (1) 0,1 (1) 5 0,02 (1) 0,1 (1) (3) 0,02 (1) (3) 0,05 (1) (3) 7. Hops (dried), including hop pellets and unconcentrated powder 20 50 5 0,02 (1) 0,1 (1) (3) 0,02 (1) (3) 0,5 (3) (1) Indicates lower limit of analytical determination. (2) Temporary MRLs valid until 1 November 2008, pending review of the Annex III dossier under Directive 91/414/EEC and re-registration of deltamethrin formulations at Member State level. (3) Indicates that the maximum residue level has been established provisionally in accordance with Article 4(1)(f) of Directive 91/414/EEC.